Exhibit 10.37

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

 

RESEARCH FUNDING AND OPTION AGREEMENT

 

by and between

 

THE SCRIPPS RESEARCH INSTITUTE,

a California nonprofit

public benefit corporation

 

and

 

NEORX CORPORATION,

a Washington corporation

 

--------------------------------------------------------------------------------

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.   DEFINITIONS

 

1.1

Affiliate

 

1.2

Agreement Number

 

1.3

[Left intentionally blank]

 

1.4

Confidential Information

 

1.5

Field

 

1.6

Joint Technology

 

1.7

Patent Rights

 

1.8

Principal Investigator.

 

1.9

Process

 

1.10

Product

 

1.11

Research Program

 

1.12

Research Tool

 

1.13

Service

 

1.14

Technology

 

1.15

TSRI Technology

 

1.16

Valid Claim

 

1.17

Option Exercise Period

 

1.18

Reservation

 

1.19

Reservation Period

 

1.20

Negotiation Period

 

 

 

 

2.   CONDUCT OF RESEARCH PROGRAM

 

2.1

Conduct of Research Program

 

2.2

Supervision of Research Program

 

2.3

Reports

 

2.4

Financial and Staffing Obligations

 

 

 

 

3.   GRANT OF RIGHTS

 

3.1

Grant

 

3.2

Disclosure of Technology

 

3.3

Option Exercise / Reservation Period

 

3.4

Exercise of Option

 

3.5

Patent Application Filings and Prosecution

 

3.6

Joint Technology

 

3.7

Research Tools

 

 

 

 

4.   INTERESTS AND RIGHTS IN INTELLECTUAL PROPERTY

 

4.1

Title.

 

4.2

Governmental Interest

 

4.3

Reservation of Rights

 

 

 

 

5.   CONFIDENTIALITY AND PUBLICATION

 

 

i

--------------------------------------------------------------------------------


 

5.1

Treatment of Confidential Information

 

5.2

Publications

 

5.3

Publicity

 

 

 

 

6.   WARRANTIES

 

 

 

 

7.   TERM AND TERMINATION

 

7.1

Term

 

7.2

Termination by Mutual Agreement

 

7.3

Termination Upon Non-Payment

 

7.4

Termination Upon Default

 

7.5

Termination Upon Insolvency

 

7.6

Effect of Expiration or Termination

 

 

 

 

8.   ASSIGNMENT; SUCCESSORS

 

8.1

Assignment

 

8.2

Binding Upon Successors and Assigns

 

 

 

 

9.   GENERAL PROVISIONS

 

9.1

Independent Contractors

 

9.2

Arbitration

 

9.3

Entire Agreement; Modification

 

9.4

California Law

 

9.5

No Use of Name

 

9.6

Headings

 

9.7

Severability

 

9.8

No Waiver

 

9.9

Attorneys’ Fees

 

9.10

Notices.

 

9.11

Compliance with U.S. Laws

 

9.12

Counterparts

 

 

 

 

EXHIBIT A:

RESEARCH PROGRAM

 

EXHIBIT B:

BUDGET

 

EXHIBIT C:

FORM MATERIAL TRANSFER AGREEMENT

 

 

ii

--------------------------------------------------------------------------------


 

RESEARCH FUNDING AND OPTION AGREEMENT

 

This Agreement is entered into this 4th day of August, 2005 (the “Effective
Date”, by and between THE SCRIPPS RESEARCH INSTITUTE, 10550 North Torrey Pines
Road, La Jolla, California 92037 (“TSRI”), a California nonprofit public benefit
corporation, and NEORX CORPORATION (“Sponsor”), a Washington corporation located
at 300 Elliott Avenue West, Suite 500, Seattle, WA 98119, with respect to the
facts set forth below.

 

RECITALS

 

A.                                   TSRI is engaged in fundamental scientific
biomedical and biochemical research including research relating to the synthesis
and evaluation of novel kinase inhibitors, as more particularly described
herein.

 

B.                                     Sponsor is engaged in research and
development of therapeutics for the treatment of diseases.

 

C.                                     Sponsor desires to provide certain
funding as part of TSRI’s research activities described above.

 

D.                                    TSRI has the exclusive right to grant a
license in and to any technology developed pursuant to the research program
described herein, subject to any non-exclusive rights of the U.S. Government,
resulting from the receipt by TSRI of U.S. Government funding, to use such
technology for its own purposes.

 

E.                                      TSRI is willing to grant to Sponsor an
option to acquire rights and licenses to use, enhance and develop technology
arising from the Research Program and develop, market and sell products in the
field described below, all as is more particularly described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions outlined
herein, TSRI and Sponsor hereby agree as follows:

 

1.                                       DEFINITIONS.

 

1.1                                 Affiliate.  The term “Affiliate” shall mean
any entity which directly or indirectly controls, or is controlled by Sponsor. 
The term “control” as used herein means (a) in the case of corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the stock or
shares entitled to vote for the election of directors; or (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.  Unless otherwise specified, the term
Sponsor includes Affiliates.

 

1

--------------------------------------------------------------------------------


 

1.2                                 Agreement Number.  This Agreement is TSRI
number SFP-1604.

 

1.3                                 [Left intentionally blank]

 

1.4                                 Confidential Information.  The term
“Confidential Information” shall mean any and all proprietary information of
TSRI or Sponsor which may be exchanged between the parties at any time and from
time to time during the term hereof.  The fact that a party may have marked or
identified as confidential or proprietary any specific information shall be
indicative that such party believes such information to be confidential or
proprietary, but the failure to so mark information shall not conclusively
determine that such information was or was not considered confidential
information by such party.  Information shall not be considered confidential to
the extent that it:

 

a.                                       Is publicly disclosed through no fault
of any party hereto, either before or after it becomes known to the receiving
party; or

 

b.                                      Was known to the receiving party prior
to the date of this Agreement, which knowledge was acquired independently and
not from the other party hereto (including such party’s employees); or

 

c.                                       Is subsequently disclosed to the
receiving party in good faith by a third party who has a right to make such
disclosure; or

 

d.                                      Has been published by a third party as a
matter of right; or

 

e.                                       Is required to be disclosed by law or
court order, in which event the party required to make such disclosure shall
limit the same to the minimum required to comply with the law or court order,
and prior to making such disclosure that party shall notify the other party, not
later than ten (10) days before the disclosure in order to allow that other
party to comment and/or to obtain a protective or other order, including
extensions of time and the like, with respect to such disclosure.

 

1.5                                 Field.  The term “Field” [*].

 

1.6                                 Joint Technology. The term “Joint
Technology” shall mean any Technology developed jointly under principles arising
under the patent laws of the United States of America by at least one employee
of or other person who assigns or is under duty to assign such Technology to
Sponsor and at least one employee of or other person who assigns or is under
duty to assign such Technology to TSRI.

 

1.7                                 Patent Rights.  The term “Patent Rights”
shall mean rights under (a)  the U.S./PCT Patent Application(s) covering
Technology; (b) the foreign patent applications of (a); (c)  the patents
proceeding from (a) and (b);  (d) divisionals, continuations, reissues,
reexaminations, and extensions of any patent or application set forth in (a)-
(c) above; and (e)  all claims of

 

--------------------------------------------------------------------------------

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

continuations-in-part of (a) so long as any additional claims arise out of the
Research Program, and so long as said patents in (a) - (e) above have not been
held invalid and/or unenforceable by a court of competent jurisdiction from
which there is no appeal or, if appealable, from which no appeal has been taken.

 

1.8                                 Principal Investigator.  The term “Principal
Investigator” shall mean Chris Liang, Ph.D. together with such replacement
persons selected in accordance with the provisions of Section 2.2 hereof.

 

1.9                                 Process.  The term “Process” shall mean any
process which is covered by a Valid Claim of Patent Rights or the performance of
which utilizes Technology.

 

1.10                           Product.  The term “Product” shall mean any
product the manufacture, use, importation, sale or offer for sale of which is
covered by a Valid Claim of Patent Rights or which incorporates or the
production of which utilizes Technology.

 

1.11                           Research Program.  The term “Research Program”
shall mean the research program to be undertaken by TSRI under the direction and
control of the Principal Investigator as expressly set forth on Exhibit A
hereto.

 

1.12                           Research Tool.  The Term “Research Tool” shall
mean any Technology which is designed or utilized for basic research purposes or
internal drug discovery purposes and which is not utilized to produce a Product
or incorporated into a Product, or utilized in the performance of a Process or
Service.

 

1.13                           Service.  The term “Service” shall mean the
performance of a service for a third party, which performance uses or
incorporates a Product or Process or the performance of which utilizes
Technology.

 

1.14                           Technology.  The term “Technology” shall mean any
invention, discovery, know-how, trade secret, software, information and data,
whether patentable or not, conceived or developed in performance of the Research
Program.

 

1.15                           TSRI Technology.  The term “TSRI Technology”
shall mean any Technology developed solely by TSRI under principles arising
under the patent laws of the United States of America.

 

1.16                           Valid Claim.  The term “Valid Claim” shall mean a
claim of an issued patent within the Patent Rights that has not lapsed, expired,
been canceled, or become abandoned, and has not been held invalid by a court or
other appropriate body of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal and which has not been admitted to be invalid
or unenforceable through reissue or disclaimer or otherwise.  The term Valid
Claim shall also include the claims of a pending patent application within the
Patent Rights for a period of seven (7) years of filing that patent application,
per country.

 

3

--------------------------------------------------------------------------------


 

1.17                           Option Exercise Period.  The term “Option
Exercise Period” shall have the meaning defined in section 3.3 herein.

 

1.18                           Reservation.  The term Reservation shall have the
meaning defined in section 3.3 herein.

 

1.19                           Reservation Period.  The term Reservation Period
shall have the meaning defined in section 3.3 herein.

 

1.20                           Negotiation Period.  The term Negotiation Period
shall have the meaning defined in section 3.4 herein.

 

2.                                       CONDUCT OF RESEARCH PROGRAM.

 

2.1                                 Conduct of Research Program. TSRI hereby
agrees to use reasonable efforts to perform the Research Program subject to the
provisions of this Agreement, including the attached Research Program.
Notwithstanding the foregoing, TSRI makes no warranties or representations
regarding its ability to achieve, nor shall it be bound to accomplish, any
particular research objective or results.

 

2.2                                 Supervision of Research Program.  TSRI
agrees that the Research Program at TSRI shall be conducted by or under the
direct supervision of the Principal Investigator and in conjunction with the
joint steering committee (JSC), as set forth in the Research Program.  In the
event that the Principal Investigator leaves TSRI, or terminates his/her
involvement in the Research Program, TSRI shall use its best efforts to find a
replacement Principal Investigator acceptable to Sponsor within 60 days, which
acceptance shall not be unreasonably withheld.  In the event that TSRI shall
fail to appoint a replacement Principal Investigator reasonably acceptable to
Sponsor, Sponsor shall have a right to terminate this Agreement upon delivery to
TSRI of written notice of intent to terminate pursuant to this Section 2.2,
which notice must be delivered to TSRI no more than 90 days after delivery by
TSRI to Sponsor of the name of the replacement Principal Investigator.

 

2.3                                 Reports.  TSRI agrees that within sixty (60)
days following the last day of each three (3) month period during the term of
this Agreement, TSRI shall furnish Sponsor with a written report summarizing the
results of the research included within the scope of the Research Program
conducted by TSRI, during the immediately preceding three (3) month period,
including but not limited to all data, conclusions, results, observations and a
detailed description of all procedures. All such reports shall be maintained in
confidence by Sponsor. In the event that, resulting from its review of such
report, Sponsor identifies any Technology to which it would like to exercise its
option and which has not been previously disclosed to Sponsor by TSRI in
accordance with Section 3.2, Sponsor shall notify TSRI of such in writing. Upon
such notification, TSRI shall provide Sponsor with a Technology Disclosure in
accordance with Section 3.2. Sponsor may exercise its option to the Technology
covered by the Technology Disclosure as specifically set forth in Sections 3.3
and 3.4.

 

4

--------------------------------------------------------------------------------


 

2.4                                 Financial and Staffing Obligations

 

a.                                       Contributions of Parties to Research
Program.  Contributions in the form of financial support, equipment, personnel,
technology and other necessary components for the conduct of the Research
Program shall be made by the parties in accordance with the terms set forth in
Exhibits A and B attached to this Agreement. All payments due to TSRI by Sponsor
shall be payable in U.S. Dollars by Sponsor in quarterly installments in
advance, within ten (10) days of the dates set forth in the budget attached
hereto as Exhibit B.  Each payment must reference the Research Project title,
Agreement Number and Principal Investigator for purposes of identification.
Payments under this Section shall be sent to:

 

 

 

The Scripps Research Institute

 

 

10550 North Torrey Pines Road, TPC-7

 

 

La Jolla, California 92037

 

 

Attn: Vice President, Sponsored Programs

 

 

Fax No.: (858) 784-8037

 

 

 

With a copy to:

 

The Scripps Research Institute

 

 

10550 North Torrey Pines Road, TPC-9

 

 

La Jolla, California 92037

 

 

Attn: Director, Technology Development

 

 

Fax No.: (858) 784-9910

 

Subject to a thirty (30) day written notice to Sponsor to cure, TSRI shall not
be obligated to perform any of the research specified herein or to take any
other action required under this Agreement if the funding is not provided as set
forth in Exhibit B and in accordance with the payment schedule as set forth in
this Section 2.4.a.  Furthermore, should Sponsor fail to make the first payment
to TSRI in accordance with this Section 2.4.a., TSRI shall have the right to
terminate this Agreement ab initio.

 

b.                                      Capital Equipment.  Equipment purchased
by TSRI with funds provided by Sponsor shall be the property of TSRI.  All
capital equipment provided under this Agreement by Sponsor for the use of TSRI
remains the property of the Sponsor unless other disposition is mutually agreed
upon in writing by the Parties. If title to this equipment remains with the
Sponsor, Sponsor is responsible for maintenance of the equipment and the costs
of its transportation to and from the site where it will be used.

 

3.                                       GRANT OF RIGHTS.

 

3.1                                 Grant.  Subject to the terms of this
Agreement and the reservation of rights specified in Sections 4.2 and 4.3, TSRI
hereby grants to Sponsor:

 

a.                                       an exclusive option to acquire an
exclusive or non-exclusive (at Sponsor’s election) worldwide license, subject to
Sections 4.2 and 4.3, including the right to sublicense, under TSRI’s rights in
the Patent Rights and in the Technology to make and have made, to use

 

5

--------------------------------------------------------------------------------


 

and have used, to sell and have sold, to offer to sell and to import Products,
Services and Processes in the Field;

 

b.                                      an exclusive option to acquire a
non-exclusive, worldwide license, without the right to sublicense, to make and
have made, to use and have used, to sell and have sold, to offer to sell and to
import any Research Tools in the Field; and

 

c.                                       a non-exclusive, royalty-free,
non-transferable license to make and use Patent Rights and Technology solely for
internal research purposes. Any transfer of materials to Sponsor under this
Section 3.1. c shall require the execution of a Material Transfer Agreement. The
terms of such Material Transfer Agreement shall be materially consistent with
the form Material Transfer Agreement attached hereto as Exhibit C. This grant
and attendant Material Transfer Agreement in no way limits the option or
licenses granted pursuant thereto under this Section 3.1.a or b, but are in
addition to such grant.

 

3.2                                 Disclosure of Technology.  As soon as
reasonably possible, either upon conception or reduction to practice, as the
case may be, TSRI shall disclose Technology in writing to Sponsor (the
“Technology Disclosure”).  Scripps shall make its best efforts to provide a
Technology Disclosure that contains sufficient detail to (i) enable both parties
to determine whether or not the particular Technology is TSRI Technology or
Joint Technology; and (ii) enable Sponsor to evaluate the advisability of
exercising the option granted hereunder with respect to such Technology or
reserving its right to exercise the option at a later date as set forth in
Section 3.3.  All such Technology Disclosures shall be maintained in confidence
by Sponsor.

 

3.3                                 Option Exercise / Reservation Period. 
Sponsor shall have a period of ninety (90) days from receipt of the Technology
Disclosure from TSRI, within which to (a) exercise its option as set forth in
Section 3.4 to obtain a license in the Field to the particular Technology
disclosed therein (“Option Exercise Period”) or, in the alternative, (b) to
reserve its right to exercise the option after such Technology Disclosure
(“Reservation”) by notifying TSRI in writing that it is electing to pay
out-of-pocket patent-related costs as set forth in Section 3.5 during the period
of time the option is reserved (“Reservation Period”). In the event Sponsor
elects to reserve its right to exercise the option, upon written notice by TSRI
of completion of the Research Program, Sponsor shall have ninety (90) days after
receipt of such notice within which to exercise its option as set forth in
Section 3.4.  In the event Sponsor fails to pay the out-of-pocket patent-related
costs during the Reservation Period, subject to thirty (30) days’ written notice
to cure such failure, the option shall expire.

 

3.4                                 Exercise of Option.  Sponsor shall exercise
its option to obtain a license hereunder by delivering to TSRI a written notice
within the Option Exercise/ Reservation Period which specifies (i) the
particular Technology for which the option is being exercised; and (ii) the type
of license that Sponsor wishes to obtain. Upon such notification, Sponsor and
TSRI shall have a period of sixty (60) days from the date of exercise of option
by Sponsor (“Negotiation Period”), within which to enter into a License
Agreement upon commercially reasonable terms including reasonable license fees,
royalty rates and commercial development obligations. The Negotiation Period can
be extended at any time by mutual agreement of the Parties.

 

6

--------------------------------------------------------------------------------


 

3.5                                 Patent Application Filings and Prosecution. 
Upon exercise of its option or reservation, except as provided in Section 3.7,
Sponsor shall be required to pay for all costs associated with the preparation,
filing and prosecution of any patent applications necessary to protect the
proprietary positions of both parties in the Technology, as discussed more fully
herein. The parties agree that until such time as Sponsor notifies TSRI that it
shall discontinue paying for the out-of-pocket patent-related costs, subject to
six (6) months’ written notice, or upon completion of the Research Program,
whichever is first, the patent applications shall be prepared, filed and
prosecuted by outside counsel approved by both parties, and while the outside
counsel shall be supervised by and be under the direction of TSRI, TSRI shall
notify Sponsor of the prosecution strategies and shall consider Sponsor’s
comments regarding same.  TSRI shall invoice Sponsor for all out-of-pocket
patent-related related costs, which invoice Sponsor shall pay within thirty (30)
days.  If Sponsor notifies TSRI at any time that it will discontinue paying for
the patent-related costs, Sponsor’s option rights herein to the particular
Technology shall expire.

 

The parties agree that TSRI shall pursue patent protection in [*], and Sponsor,
to maintain its rights to a worldwide license, shall pay for such patent-related
costs. Should Sponsor wish to pursue patent protection in additional countries
or regions, Sponsor shall make such request of TSRI, which request shall not be
unreasonably denied, and Sponsor shall pay for patent-related costs in such
additional countries or regions. Sponsor is not, however, required to pay for
patent-related costs in such additional countries or regions to maintain its
worldwide rights unless it makes such request of TSRI. In the event TSRI wishes
to seek patent protection in countries or regions where Sponsor has not elected
to do so, TSRI will promptly notify Sponsor and discuss the reasons for seeking
such protection with Sponsor.  If Sponsor declines to seek the protection
desired by TSRI, TSRI can pursue patent protection in those countries or regions
at its own expense without affecting the worldwide rights of Sponsor. However,
should those patent-related rights then be shown to provide significant economic
value to Sponsor in that country or region, , Sponsor shall repay TSRI for all
reasonable patent-related costs, as well as any ongoing costs, the foregoing
notwithstanding. The parties further agree, that should any patent filings or
prosecution in any country or region be or become legally not feasible or
commercially unreasonable, such filings or prosecution shall not be pursued
and/or be discontinued without affecting Sponsor’s rights under this agreement.

 

Except in the case of Research Tools and subject to Section 3.7, should TSRI
reasonably determine at any time that it is necessary to expeditiously file a
patent application covering the Technology to avoid a statutory bar [*], upon
reasonable notice to Sponsor and Sponsor input which shall be reasonably
considered, TSRI shall do so, the costs of which shall be reimbursed by Sponsor,
if Sponsor wishes to preserve its rights pursuant to Section 3.3 to exercise or
reserve its option.

 

--------------------------------------------------------------------------------

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

3.6                                 Joint Technology.  The parties hereby agree
that in the event that the disclosed Technology is Joint Technology and that
Sponsor does not exercise or reserve its option, both Parties shall (i) have no
further obligations to each other with respect to such Joint Technology and any
resulting patent rights; and (ii) be free to independently use and license their
rights to such Joint Technology, including any resulting patents on a worldwide
basis, and shall be free to retain all income and proceeds therefrom without
accounting to the other party.

 

3.7                                 Research Tools.  In the event that Sponsor
exercises its option to obtain a non-exclusive license to Research Tools under
Section 3.1b herein above and elects not to pursue patent protection on such
Research Tools, TSRI and Sponsor shall have sixty (60) days from the date of
exercise of option by Sponsor in which to execute a license agreement to such
Research Tools.  This shall in no way restrict TSRI’s right to obtain patent
protection on such Research Tools.

 

4.                                       INTERESTS AND RIGHTS IN INTELLECTUAL
PROPERTY.

 

4.1                                 Title.  TSRI shall retain sole ownership and
title to TSRI Technology. TSRI shall, in the good faith exercise of its
discretion, undertake reasonable efforts to preserve and maintain its ownership
and title as TSRI deems appropriate.  Ownership of and title to Joint Technology
shall be vested jointly in TSRI and Sponsor, with each owning an undivided
interest therein. Ownership of Patent Rights shall follow inventorship under
principles arising under the patent laws of the United States of America.

 

4.2                                 Governmental Interest.  Sponsor and TSRI
acknowledge that TSRI has received, and expects to continue to receive, funding
from the United States Government in support of TSRI’s research activities. 
Sponsor and TSRI acknowledge and agree that their respective rights and
obligations pursuant to this Agreement shall be subject to TSRI’s obligations to
the United States Government, including but not limited to 37CFR401, the NIH
Grants Policy Statement and NIH Guidelines for Obtaining and Disseminating
Biomedical Research Resources.

 

4.3                                 Reservation of Rights.  In keeping with the
license option granted herein, TSRI reserves the right to use for any internal
research purposes any Patent Rights licensed hereunder (but not to generate
materials or data for any commercial entity), without TSRI being obligated to
pay Sponsor any royalties or other compensation.  In addition, TSRI reserves the
right to grant non-exclusive research use licenses to other non-profit or
academic institutions to Patent Rights licensed hereunder, without the other
non-profit or academic entities being obligated to pay Licensee any royalties or
other compensation.  Such non-profit or academic institutions shall be
prohibited from using the research license to generate materials or data for any
commercial entity. TSRI shall make all reasonable efforts to notify Sponsor of
such use.

 

5.                                       CONFIDENTIALITY AND PUBLICATION.

 

5.1                                 Treatment of Confidential Information.  The
parties agree that during the term of this Agreement, and for a period of three
(3) years after this Agreement terminates, a party receiving Confidential
Information of the other party will (a) maintain in confidence such Confidential
Information to the same extent such party maintains its own proprietary
information; (b) not

 

8

--------------------------------------------------------------------------------


 

disclose such Confidential Information to any third party without the prior
written consent of the other party;  and (c) not use such Confidential
Information for any purpose except those permitted by this Agreement.

 

5.2                                 Publications.  Sponsor acknowledges that it
is the general policy of TSRI to encourage publication of research results in
technical or scientific journals; and Sponsor agrees that TSRI shall have a
right to publish in accordance with its general policy.  If a patent application
covering Technology disclosed by a proposed publication has not been filed, then
prior to such publication, TSRI shall submit to Sponsor copies of proposed
publications which describe Technology and afford Sponsor a period of forty five
(45) days to review the publication to (i) ascertain whether Sponsor’s
Confidential Information would be disclosed by the publication; (ii) ascertain
whether or not the publication discloses any Technology to which Sponsor wishes
to exercise its option; and (iii) to ascertain the necessity or desirability of
the filing of a patent application covering Technology prior to such
publication. If such publication discloses either Sponsor’s Confidential
Information or Technology on which Sponsor wishes to file a patent application,
upon Sponsor’s written request, TSRI shall remove such Confidential Information
and/or delay publication for up to an additional forty-five (45) days to allow
Sponsor to protect its Confidential Information or the Technology by filing a
patent application(s).

 

5.3                                 Publicity.  Except as otherwise provided
herein or required by law, no party shall originate any publication, news
release or other public announcement, written or oral, whether in the public
press, stockholders’ reports, or otherwise, relating to this Agreement or to any
sublicense hereunder, or to the performance hereunder or any such agreements,
without the prior written approval of the other party, which approval shall not
be unreasonably withheld. Nothing in this section shall, however, preclude
Sponsor from describing the existence and general scope of the research
collaboration in general business communications, subject to fifteen (15) days
prior written notice to TSRI describing the content of the communications, to
the extent the content has not been previously provided to TSRI in some form.
Scientific publications published in accordance with Section 5.2 of this
Agreement shall not be construed as publicity governed by this Section 5.3.

 

6.                                       WARRANTIES.

 

Limited Warranty.  TSRI hereby represents and warrants that it has full right
and power to enter into this Agreement.  TSRI MAKES NO OTHER WARRANTIES
CONCERNING PATENT RIGHTS, TECHNOLOGY, RESEARCH TOOLS OR BIOLOGICAL MATERIALS
COVERED BY THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AS TO PATENT
RIGHTS, TECHNOLOGY, BIOLOGICAL MATERIALS, RESEARCH TOOLS OR ANY PRODUCT, PROCESS
OR SERVICE.  TSRI MAKES NO WARRANTY OR REPRESENTATION AS TO THE VALIDITY OR
SCOPE OF PATENT RIGHTS, OR THAT ANY PRODUCT WILL BE FREE FROM AN INFRINGEMENT ON
PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR THAT NO THIRD
PARTIES ARE IN ANY WAY INFRINGING PATENT RIGHTS, TECHNOLOGY, RESEARCH TOOLS OR
BIOLOGICAL MATERIALS

 

9

--------------------------------------------------------------------------------


 

COVERED BY THIS AGREEMENT.  FURTHER, TSRI HAS MADE NO INVESTIGATION AND MAKES NO
REPRESENTATION THAT THE RESEARCH TOOLS OR BIOLOGICAL MATERIALS SUPPLIED BY IT OR
THE METHODS USED IN MAKING OR USING SUCH MATERIALS ARE FREE FROM LIABILITY FOR
PATENT INFRINGEMENT.

TSRI MAKES NO WARRANTIES OR REPRESENTATIONS REGARDING ITS ABILITY TO ACHIEVE,
NOR SHALL IT BE BOUND TO ACCOMPLISH, ANY PARTICULAR RESEARCH OBJECTIVE OR
RESULTS.

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO PERSONS
OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT
MATTER, REGARDLESS OF WHETHER IT KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH
DAMAGES.  TSRI’S AGGREGATE LIABILITY FOR ALL DAMAGES OF ANY KIND RELATING TO
THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT PAID BY SPONSOR
TO TSRI UNDER THIS AGREEMENT.  THE FOREGOING EXCLUSIONS AND LIMITATIONS SHALL
APPLY TO ALL CLAIMS AND ACTIONS OF ANY KIND, WHETHER BASED ON CONTRACT, TORT
(INCLUDING, BUT NOT LIMITED TO NEGLIGENCE), OR ANY OTHER GROUNDS.

 

7.                                       TERM AND TERMINATION.

 

7.1                                 Term.  Unless terminated sooner, the initial
term of this Agreement shall commence on the Effective Date and shall continue
for two (2) years and two months, as set forth in the Research Program and the
Budget.  The Term can be extended by mutual agreement of the parties. Upon
mutual written consent, the parties may extend this Agreement for up to an
additional two (2) years, under the same terms and conditions.

 

7.2                                 Termination by Mutual Agreement.  This
Agreement may be terminated at any time upon the mutual written agreement of the
parties.  In the absence of an agreement to the contrary, no such termination
shall have the effect of relieving Sponsor of its monetary obligations to fund
the Research Program.

 

7.3                                 Termination Upon Non-Payment.  In the event
that Sponsor fails to pay to TSRI any payment within the time frame set forth in
Sections 2.4.a, or 3.5, and subject to thirty (30) days written notice to cure
the non-payment, TSRI shall not be obligated to perform any of the research
specified herein or to take any other action required under this Agreement and
may terminate this Agreement immediately upon such non-payment, in which case
Sponsor shall forfeit any rights grated to Sponsor herein.  Termination pursuant
to this Section 7.3 shall not relieve Sponsor of any liability.

 

7.4                                 Termination Upon Default.  Except as
otherwise specified herein, the failure of a party to perform any obligation
required of it to be performed hereunder and the failure to cure within
sixty (60) days after receipt of notice from the other party specifying in
reasonable detail the

 

10

--------------------------------------------------------------------------------


 

nature of such default, shall constitute an event of default hereunder.  Upon
the occurrence of an event of default, the non-defaulting party may deliver to
the defaulting party written notice of intent to terminate, such termination to
be effective upon the date set forth in such notice.  Such termination rights
shall be in addition to and not in substitution for any other remedies that may
be available to the non-defaulting party serving such notice against the
defaulting party.  Termination pursuant to this Section 7.4 shall not relieve
the defaulting party of liability and damages to non-defaulting party for breach
of this Agreement.  Waiver by any party of a single default or a succession of
defaults shall not deprive such party of any right to terminate this Agreement
arising by reason of any subsequent default.

 

7.5                                 Termination Upon Insolvency.  This Agreement
may be terminated as to any party (“Insolvent Party”) by another party giving
written notice of termination to the Insolvent Party upon the filing of
bankruptcy or bankruptcy of the Insolvent Party or the appointment of a receiver
of any of the Insolvent Party’s assets, or the making by the Insolvent Party of
any assignment for the benefit of creditors, or the institution of any
proceedings against the Insolvent Party under any bankruptcy law.  Termination
under this section shall be effective upon the date specified in this notice.

 

7.6                                 Effect of Expiration or Termination.

 

a.                                       Termination Upon Default of Sponsor. 
Upon the termination of this Agreement by reason of a default by Sponsor,
neither party shall have any further rights or obligations with respect to this
Agreement, other than the obligation of Sponsor to make any and all final
payments accrued prior to the date of termination and the obligation of the
parties to make all reports required hereunder.  Upon such termination of this
Agreement, the parties shall continue to abide by their non-disclosure
obligations as described in Section 5.1 and each party hereto shall fulfill any
other obligations incurred prior to such termination.  Any such termination of
this Agreement shall not constitute the termination of any license or any other
agreements between the parties which are then in effect, except as expressly
provided therein and any non-exclusive licenses that have been granted under
Section 3.1.c shall survive.

 

b.                                      Expiration or Termination upon Default
of TSRI.  Upon the expiration of this Agreement at its regularly scheduled
expiration date, or upon a termination of this Agreement on account of a default
by TSRI, then TSRI shall make the disclosures required by Section 3.2 for TSRI
Technology conceived or reduced to practice up to the date of said expiration or
termination; and Sponsor shall have the right to exercise its option with
respect to said TSRI Technology in accordance with the schedule and procedures
specified in Sections 3.3 and 3.4 above; and any non-exclusive licenses that
have been granted under Section 3.1.c shall survive.  Additionally, each party
shall perform all other obligations up to the date of said expiration or
termination; and the parties shall continue to abide by their non-disclosure
obligations described in Section 5.1; and any previously existing license
agreements or other agreements between the parties shall continue in effect.

 

11

--------------------------------------------------------------------------------


 

8.                                       ASSIGNMENT; SUCCESSORS.

 

8.1                                 Assignment.  Any and all assignments of this
Agreement or any rights granted hereunder by Sponsor are void except (i) to an
Affiliate of Sponsor; (ii) in conjunction with the sale of all or substantially
all of the assets of Sponsor, or the consolidation or merger of Sponsor with
another entity; or (iii) as expressly permitted hereunder, without the prior
written consent of TSRI.  Any and all assignments of this Agreement or any
rights granted hereunder by TSRI are void without the prior written consent of
Sponsor.

 

8.2                                 Binding Upon Successors and Assigns. 
Subject to the limitations on assignment set forth herein, this Agreement shall
be binding upon and inure to the benefit of any successors in interest and
assigns of TSRI and Sponsor.  Any such successor to or assignee of a party’s
interest shall expressly assume in writing the performance of all the terms and
conditions of this Agreement to be performed by such party.

 

9.                                       GENERAL PROVISIONS.

 

9.1                                 Independent Contractors.  The relationship
between TSRI and Sponsor is that of independent contractors.  TSRI and Sponsor
are not joint venturers, partners, principal and agent, master and servant,
employer or employee, and have no other relationship other than independent
contracting parties.  TSRI and Sponsor shall have no power to bind or obligate
each other in any manner, other than as is expressly set forth in this
Agreement.

 

9.2                                 Arbitration.  Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”), and the procedures set
forth below.  In the event of any inconsistency between the Rules of AAA and the
procedures set forth below, the procedures set forth below shall control. 
Judgment upon the award rendered by the arbitrators may be enforced in any court
having jurisdiction thereof.

 

a.                                       Location.  The location of the
arbitration shall be in the County of San Diego.

 

b.                                      Selection of Arbitrators.  The
arbitration shall be conducted by a panel of three neutral arbitrators who are
independent and disinterested with respect to the parties, this Agreement, and
the outcome of the arbitration.  Each party shall appoint one neutral
arbitrator, and these two arbitrators so selected by the parties shall then
select the third arbitrator.  If one party has given written notice to the other
party as to the identity of the arbitrator appointed by the party, and the party
thereafter makes a written demand on the other party to appoint its designated
arbitrator within the next ten days, and the other party fails to appoint its
designated arbitrator within ten days after receiving said written demand, then
the arbitrator who has already been designated shall appoint the other two
arbitrators.

 

c.                                       Discovery.  Unless the parties mutually
agree in writing to some additional and specific pre-hearing discovery, the only
pre-hearing discovery shall be (a) reasonably limited production of relevant and
non-privileged documents; and (b) the identification of witnesses to

 

12

--------------------------------------------------------------------------------


 

be called at the hearing, which identification shall give the witness’s name,
general qualifications and position, and a brief statement as to the general
scope of the testimony to be given by the witness.  The arbitrators shall decide
any disputes and shall control the process concerning these pre-hearing
discovery matters.  Pursuant to the Rules of AAA, the parties may subpoena
witnesses and documents for presentation at the hearing.

 

d.                                      Case Management.  Prompt resolution of
any dispute is important to both parties; and the parties agree that the
arbitration of any dispute shall be conducted expeditiously.  The arbitrators
are instructed and directed to assume case management initiative and control
over the arbitration process (including scheduling of events, pre-hearing
discovery and activities, and the conduct of the hearing), in order to complete
the arbitration as expeditiously as is reasonably practical for obtaining a just
resolution of the dispute.

 

e.                                       Remedies.  The arbitrators may grant
any legal or equitable remedy or relief that the arbitrators deem just and
equitable, to the same extent that remedies or relief could be granted by a
state or federal court, provided however, that no punitive damages may be
awarded.  No court action may be maintained seeking punitive damages.  The
decision of any two of the three arbitrators appointed shall be binding upon the
parties.

 

f.                                         Expenses.  The expenses of the
arbitration, including the arbitrators’ fees, expert witness fees, and
attorney’s fees, may be awarded to the prevailing party, in the discretion of
the arbitrators, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrators.  Unless and until the arbitrators decide that
one party is to pay for all (or a share) of such expenses, both parties shall
share equally in the payment of the arbitrators’ fees as and when billed by the
arbitrators.

 

g.                                      Confidentiality.  Except as set forth
below, the parties shall keep confidential the fact of the arbitration, the
dispute being arbitrated, and the decision of the arbitrators.  Notwithstanding
the foregoing, the parties may disclose information about the arbitration to
persons who have a need to know, such as directors, trustees, management
employees, witnesses, experts, investors, attorneys, lenders, insurers, and
others who may be directly affected.  Additionally, Sponsor may make such
disclosures as are required by applicable securities laws.

 

9.3                                 Entire Agreement; Modification.  This
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter hereof.  There shall be no amendments or modifications
to this Agreement, except by a written document which is signed by both parties.

 

9.4                                 California Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of California
notwithstanding any conflict of laws provisions.

 

9.5                                 No Use of Name.  The use of the name “The
Scripps Research Institute”, “Scripps”, “TSRI” or any variation thereof in
connection with the advertising or sale of Products is expressly prohibited.

 

13

--------------------------------------------------------------------------------


 

9.6                                 Headings.  The headings for each article and
section in this Agreement have been inserted for the convenience of reference
only and are not intended to limit or expand on the meaning of the language
contained in the particular article or section.

 

9.7                                 Severability.  Should any one or more of the
provisions of this Agreement be held invalid or unenforceable by a court of
competent jurisdiction, it shall be considered severed from this Agreement and
shall not serve to invalidate the remaining provisions thereof.  The parties
shall make a good faith effort to replace any invalid or unenforceable provision
with a valid and enforceable one such that the objectives contemplated by them
when entering this Agreement may be realized.

 

9.8                                 No Waiver.  Any delay in enforcing a party’s
rights under this Agreement or any waiver as to a particular default or other
matter shall not constitute a waiver of such party’s rights to the future
enforcement of its rights under this Agreement, excepting only as to an express
written and signed waiver as to a particular matter for a particular period of
time.

 

9.9                                 Attorneys’ Fees.  In the event of a dispute
among the parties hereto or in the event of any default hereunder, the party
prevailing in the resolution of any such dispute or default shall be entitled to
recover its reasonable attorneys’ fees and other costs incurred in connection
with resolving such dispute or default.

 

9.10                           Notices.  Any notices required by this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
sent by registered or certified airmail, postage prepaid, or by telefax, telex
or cable, charges prepaid, or by overnight courier, postage prepaid, and shall
be forwarded to the respective addresses set forth below unless subsequently
changed by written notice to the other party:

 

FOR TSRI:

 

The Scripps Research Institute

 

 

10550 North Torrey Pines Road, TPC-9

 

 

La Jolla, California 92037

 

 

Attn: Director, Technology Development

 

 

Fax No.: (858) 784-9910

 

 

 

With a copy to:

 

The Scripps Research Institute

 

 

10550 North Torrey Pines Road, TPC-8

 

 

La Jolla, California 92037

 

 

Attention: General Counsel

 

 

Fax No.: (858) 784-9910

 

14

--------------------------------------------------------------------------------


 

FOR SPONSOR:

 

NeoRx Corporation

 

 

300 Elliott Avenue West, Suite 500

 

 

Seattle, Washington 98119

 

 

Attn: Vice President, Legal

 

 

Fax No.: (206) 286-2537

 

Notice shall be deemed delivered upon the earlier of (i) when received;
(ii) three (3) days after deposit into the mail; (iii) the date notice is sent
via telefax, telex or cable; or (iv) the day immediately following delivery to
overnight courier (except Sunday and holidays).

 

9.11                           Compliance with U.S. Laws.  Nothing contained in
this Agreement shall require or permit TSRI or Sponsor to do any act
inconsistent with the requirements of any United States law, regulation or
executive order as the same may be in effect from time to time.

 

9.12                           Counterparts.  This Agreement may be executed in
counterparts, which together shall be construed as fully executed.  Facsimile
signatures shall be considered original signatures.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.

 

 

TSRI:

SPONSOR:

 

 

 

 

THE SCRIPPS RESEARCH INSTITUTE

NEORX CORPORATION

 

 

 

 

By:

 /s/ POLLY A. MURPHY

 

By:

 /s/ GERALD MCMAHON

 

Title:

 Senior Vice President

 

Title:

Chairman and CEO

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESEARCH PROGRAM

[*]

 

--------------------------------------------------------------------------------

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BUDGET

[*]

 

--------------------------------------------------------------------------------

[*]         designates portions of this document that have been omitted pursuant
to a request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF MATERIAL TRANSFER AGREEMENT

 

THE SCRIPPS RESEARCH INSTITUTE

 

MATERIAL TRANSFER AGREEMENT

 

[Date]

 

[Contact’s Name]

[Sponsor’s name]

[Sponsor’s Address]

 

 

Dear Dr. [Contact’s Name]:

 

This is to acknowledge your request for the [Materials Requested] to be provided
by [Principal Investigator] at The Scripps Research Institute (TSRI) pursuant to
Section 3.1.c of the Research Funding and Option Agreement between TSRI and
[Sponsor’s name]
dated                         .  This material and all modifications and
derivatives of this material are referred to herein as “Materials”.

 

TSRI is pleased to cooperate with your use of these Materials at [Sponsor’s
name] for your scientific research.  However, before forwarding them to you,
TSRI needs [Sponsor’s name] to agree to the following terms and conditions:

 

(1)                                  that TSRI hereby grants Sponsor a
non-exclusive, royalty-free, non-transferable license to make and use the
Materials solely for internal research purposes;

 

(2)                                  that the Materials shall be received by
[Sponsor’s name] only for use in scientific research in [Sponsor’s name]’s
laboratories and that all applicable guidelines set forth by the National
Institutes of Health (NIH), U.S. Department of Agriculture (USDA) or other
government agencies regarding the use of these Materials shall be followed;

 

(3)                                  these Materials are provided as a service
to the research community.  THE MATERIALS ARE BEING SUPPLIED TO YOU WITH NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE;

 

(4)                                  that [Sponsor’s name] shall bear all risk
to [Sponsor’s name] and/or any others resulting from any use, directly or
indirectly, to which [Sponsor’s name] puts the Materials or any other materials
that could not have been made but for these Materials;

 

22

--------------------------------------------------------------------------------


 

(5)                                  that [Sponsor’s name] agrees to defend,
indemnify, and hold harmless TSRI, its trustees, officers, employees and agents
from any loss, claim, damage, or liability, of any kind whatsoever, which may
arise from [Sponsor’s name]’s use, storage or disposal of the Material or any
other material that could not have been made but for the Materials, except to
the extent such arise due to the gross negligence or willful misconduct of TSRI;

 

(6)                                  that you provide us with your Federal
Express account number or an account number for another courier service, so that
we may ship the Materials to you.

 

The Materials are to be used with caution and prudence in any experimental work,
since all of their characteristics are not known.  Moreover, they are not to be
used for testing in or treatment of humans.

 

If you agree to accept these Materials under the above conditions, please sign
the enclosed duplicate copy of this letter, have it signed by an authorized
representative of [Sponsor’s name] and return one original to me.  Upon receipt
of that confirmation I will forward the Materials to you.

 

 

THE SCRIPPS RESEARCH INSTITUTE

 

 

 

Jennifer L. Dyer

Director, Technology Development

[Date]

 

 

ACCEPTED:

 

 

 

 

 

 

Recipient’s Signature

Authorized Institutional Rep. Signature

 

 

 

 

 

 

Recipient’s Printed Name and Title

Authorized Rep. Printed Name and Title

 

 

 

 

 

 

Date

Date

 

23

--------------------------------------------------------------------------------